 362DECISIONSOF NATIONALLABOR RELATIONS BOARDSinclair Glass Company, and Sinclair Glass Division,David B. Lilly Company, Inc., and United Glass andCeramicWorkers of North America,AFL-CIO.Cases 25-CA-3555 and 25-CA-3555-2February 4, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING ANDJENKINSOn August 3, 1970, Trial Examiner James V. Con-stantine issued his Decision in the above-entitled pro-ceeding, finding that Respondents had engaged inand were engaging in certain unfair labor practices,and recommending that they cease and desist there-from and take certain affirmative action, as set forthin the attached Trial Examiner's Decision. The TrialExaminer also found that Respondents had not en-gaged in certain other unfair labor practices alleged inthe complaint and recommended that the complaintbe dismissed as to them. Thereafter, Respondents andGeneralCounsel filed exceptions to the TrialExaminer's Decision with supporting briefs. Respon-dents also filed cross-exceptions and a brief in re-sponse to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modified below.1.The Trial Examiner found that Respondents' ac-tion in withholding the Thanksgiving turkey gift fromits employees in 1969 was in derogation of Respon-dents'bargaining obligations.However,Respon-dents' duty to bargain with the Union about this orany other subject was not placed in issue by the com-plaint and was not litigated by the parties. We there-fore do not adopt the Trial Examiner's view of theunlawful character of Respondents' conduct.Respondents' failure to give the employees aThanksgiving turkey was, like other conduct de-scribed in the complaint, alleged and litigated as con-duct prompted by discriminatory considerationsproscribed by Section 8(a)(3) and (4) of the Act. TheTrial Examiner narrated the evidence presented onthe motivation issue and found that Respondents de-cided to withhold the Thanksgiving turkey becausethey wished to substitute, instead, a $10 cash Christ-mas gift.' The Trial Examiner apparently concludedthat Respondents were not therefore impelled in factby discriminatory considerations. General Counseltakes exception to this finding and alleges it is incon-sistent with the credited testimony of Judith Snyderdescribing her conversation with Assistant PlantManager Walter Harris on the subject on or aboutDecember 1. As found by the Trial Examiner, Harristold Snyder in that conversation that Ralph Hodges,Respondents' president, had decided not to give theemployees the usual Thanksgiving turkey for tworeasons: first, because he (Hodges) was "dissatisfiedabout the employees and the trouble they were caus-ing as far as following the union contract;" and sec-ond, "because Mr. Hodges was aggravated about theunfair labor practices and that [the] Local Unioncould buy [the employees] a turkey if [they] wantedit.",On the evidence above recited, it is clear that Harrisrepresented Respondents' denial of the Thanksgivingturkey as a punishment for the Union and the employ-ees' activities in enforcing contract rights and in filingcharges with the Board. It is also clear, and we find,that these representations were violative of Section8(a)(1) of the Act. It does not follow, however, that theactual decision to withhold the Thanksgiving turkeywas in fact prompted by the unlawful considerationsdescribed by Harris. President Hodges, who made thedecision concerning the Thanksgiving turkey, testi-fied without contradiction that the decision was onewhich affected employees at all of Respondents'plants and not only the employees at the plant repre-sented by this Union; and that this decision was madeas part of a plan to give the hourly employees the same$10 Christmas cash benefit which had theretofore cus-tomarily been granted only to salaried employees .2The $10 Christmas bonus was thereafter in factuniformly given in the form of a deposit or credit toa bank account in the name of each of Respondents'employees.In the circumstances we are persuaded that not-withstanding Harris' unlawful characterization, Re-spondents' action in withholding the Thanksgivingturkey was not an action designed to punish the em-ployees for their union activities or for their filing ofthe charges, but was in fact prompted by lawful con-siderations.We therefore do not find this action viola-tive of Section 8(a)(3) or (4) of the Act.2.We agree with the Trial Examiner's finding that1As set out in the TrialExaminer'sDecision the initial charge was filedOctober 25, 1969 The chargeswere being investigated by Board agents inlate November or early December Snyder gavethe Board agent an affidavitin support of the charges on December 32 Salariedemployees were not, as a matterof custom,given theThanksgiv-ing turkey188 NLRB No. 33 SINCLAIR GLASS CO.Respondents discriminated against employees whojoined the Union's 1968 strike in the matter of wagerates and thereby violated 8(a)(3) and (1) of the Act.This finding is based on undisputed evidence showingthatRespondents paid three nonstrikers-RubyWorthen, Joyce Baty Swimm, and Marsha Cole-man-at hourly wage rates higher than those paidemployees who participated in the strike, even thoughthe former strikers were performing comparablework. Despite Union protests, Respondents contin-ued to pay higher hourly rates to Coleman andSwimm until both left Respondents' employ on datespreceding the hearing in this case. Worthen, who wasstill an employee at the time of the hearing, continuedto receive the higher wage rate until about October1969 when Respondents ultimately acquiesced in theUnion's demand that her wage rate be reduced to thatspecified for her job classification in the collective-bargaining contract between Respondents and theUnion.Apparently because Respondents had ceased thisunequal payment by the date of the hearing, the TrialExaminer failed to provide a remedy for the precedenteffects of that conduct on the former striking employ-ees-namely those who continued to receive less paythan fellow employees solely because they, unlikethose paid the higher rate, had engaged in protectedconcerted activities. However, in order to effectuatethe purposes of the Act, we believe these lower paidemployees should be made whole for the monetaryloss resulting from Respondents' unlawful discrimina-tion against them .3 We shall therefore require Respon-dents to pay the former striking employees who wereperforming the same or comparable work, a sumequal to the wages paid Coleman, Swimm, andWorthen less the amounts already paid, together withinterest at 6 percent. Because of 10(b) considerations,however, we shall limit Respondents' backpay obliga-tion to a period commencing on April 25, 1969, andending as of the date Respondents ceased the dispa-rate wage rate payments to Coleman, Swimm, andWorthen .4 Contrary to our dissenting colleague, wedo not believe that our make-whole remedy should be3Cf.Great Dane Trailers Inc.,150 NLRB 438, enfd 388 U S 26Chairman Miller would adopt the Trial Examiner's Recommended Orderfor this violation inasmuch as neither General Counsel nor the ChargingParty requested the backpay remedy afforded by his colleagues. ChairmanMiller also notes in this connection that the Respondent's preferential treat-ment of nonstrikers Coleman,Swimm,and Worthen was discussed by Re-spondents with the Union at the latter's request and that Respondents arenot here accused of a failure to meet and/or to discuss this or any otherappropriate subject with the Union in good faith.Chairman Miller also notesthat the discrimination lay not in depriving strikers of any contract benefit,but rather in paying nonstrikers higher-than-contract ratesA remedy whichgrants pay in excess of contractually agreed-upon rates, rests, in theChairman's view,upon doubtful statutory authority and on equally doubtfulpolicy considerations363withheld on the ground that the Charging Party andthe General Counsel have not requested such a reme-dy or the circumstance that the Respondent has notviolated Section 8(a)(5) as well as Section 8(a)(3) inthis instance. It is a principle too well established inBoard law to require citation of authority that a ques-tion of remedy is within the discretion of the Board.Section 10(c)directsthe Board to order an offendingrespondent to cease and desist from its unfair laborpractice and "to take such affirmative action includ-ing reinstatement of employees with or without backpay as will effectuate the policies of this Act." The factthat Respondent has not refused to bargain about itsdiscrimination in the rate paid nonstrikers as opposedto strikers does not mitigate the seriousness of its un-lawful conduct. Nor does the existence of a contractratewarrant the conclusion that employees shouldnot be made whole when, for unlawful reasons, otheremployees are paid a higher rate. In our opinion, acontrary view is not justified by any provision in thisstatute or any established policy in the law of laborrelations. On the contrary, to deny these employees areimbursement order leaves this Respondent withnothing more than a cease-and-desist slap on the wristrather than a monetary deterrent to the commissionof the same or similar unfair labor practices.3.We do not, however, adopt the Trial Examiner'sfinding that Respondents' grant of vacation benefitsto certain nonstrikers in June 1969 was made in viola-tion of its 8(a)(3) obligations. The relevant facts are asfollows:Vacation benefits became due under the terms ofthe then effective collective-bargaining contract be-tween Respondents and the Union on June 1, 1969.Respondents were contractually obligated to pay ben-efits to unit employees who met certain specifiedlength-of-service and hours-at-work conditions, andthey did so. Respondents, however, did not confinethe grant of vacation benefits to the employees duesuch benefits under the contract. They also grantedvacation benefits to a group composed of 10 addition-al employees, 9 of whom were employees who had notparticipated in the Union's 1968 strike. In explainingits action, Respondents adduced undisputed evidencethat they did not wish to withhold vacations from anyemployees who were hired during 1968 and who werestillon the payroll on the date on which vacationbenefits came due under the provision of the bargain-ing contract (June 1, 1969); and that they did notdisqualify any of the employees who joined in the1968 strike. In this fact posture, we are unable to findthe Respondents' action was either meant to be, orwas in fact, a disparate treatment of employees whoparticipated in the strike.We shall accordingly dis- 364DECISIONS OF NATIONALLABOR RELATIONS BOARDmiss theallegedviolation of Section 8(a)(3) and (1)based on the Respondents' vacation grant .54.We adopt the Trial Examiner's conclusion thatRespondents discharged Snyder because of consider-ationsproscribed by Section 8(a)(3) and (1) of theAct. But, contrary to the Trial Examiner, we are con-vinced and find that Respondents' discharge of Sny-der was also moved by considerations in conflict withSection 8(a)(4) and (1) of the Act. We base this con-clusionon the following sequence of events whichimmediately preceded Snyder's termination:The initial charge in this case was filed October 25,1969, following: (1) a series of attempts by the Unionand the employees' grievance committee to get Re-spondents to stop their disparate treatment of formerstrikingemployees; and (2) the Union's invocation ofBoard processesin aid of these attempts. Snyder, themostvigorous employee member of the grievancecommittee, thereafter became the target for a numberof antiunionremarksby supervisors on the subject ofthe filing of thecharges.As noted above, Assistant Plant Manager HarrisengagedSnyder in a conversation on or about De-cember 1 and told her, among other things, that Presi-dent Hodges was "aggravated" about the filing of theunfair labor practice charges and that he thereforewithheld the customary Thanksgiving turkey giftfrom the employees.About 1:30 p.m., on December 3, Snyder askedHarris for permission to leave her work, explainingthat she had an appointment at 2 p.m. to "give mytestimony" on matters having to do "with the Union."Harris granted the permission, and stated, "Yes, heknew about it-that the Union men were in town."On the next day, Harris asked Snyder if she had infact given her "testimony." Snyder responded that shehad, and that the testimony was contained in an affi-davit to the Board which related to the pendingcharges .6In a later conversation in which Harris and Snyderwere discussing union matters, Snyder stated that shewas tired of the Union; that she had received a lot ofcomplaints from people that they did not want toback up by filing grievances; and that there wasn'tanything she could do unless they did so. Harris sug-gestedthat she should try to get off the union griev-ancecommittee so that she would not be "the fall guySWe need not,and do not,decide whether the Respondents'above-de-scribed grant of the vacation benefits to the group of employees not eligibleto receive it under the terms of the contract may have been in violation ofRespondents'contractual or statutory bargaining obligations.Thatquestionwas neither presentedby thecomplaint nor litigated at the hearing.6It is clear from the record that Respondents knew Snyder had given theBoard the testimonial affidavit which they referred to as "testimony" insupport of the charges inthisproceeding.The TrialExaminer's implicationthat her"testimony"involved someotherproceeding therefore appears to bean inadvertent error.for the employees' complaints." Snyder did not get offthe union committee.On December 11, after Respondents suddenlyserved the dismissal notice on Snyder, Snyder visitedthe offices of President Hodges to discuss the matter.She told Hodges, among other things, that she hadnever before been fired from a job and asked if, at thevery least, he could have her termination changed toa layoff. Snyder also told Hodges she believed herdischarge had "something to do with her union activi-ties."Hodges then asked her if she had given her"unfair labor practice testimony" and when she said"Yes," he further asked her "what was in the testimo-ny." Snyder answered that she did not believe the"testimony" did him [Hodges] any harm and that itconcerned the question of the preferential payment ofwage rates to nonstriking employees.On December 12, Snyder was called toa conferenceby Supervisor Taylor.' He then reprimanded her forappealing to Hodges, and offered her two alterna-tives: (1) she could either leave her work permanently,in which case her discharge would be recorded as alayoff; or (2) she could remain an employee, but onlyon a part-time basis. Snyder refused both alternativesand left the plant.'The above-described circumstances, considered to-gether with those set out by the Trial Examiner insustaining the alleged violation of Section 8(a)(3), per-suade us, and we find, that Respondents entertainedan animus to Snyder both because of her vigorous rolein pressing union grievances andalsobecause she hadgiven the Board an affidavit in support of the charges,and that but for this animus, Respondents would haveretained Snyder in their employ. It follows that bydischarging Snyder Respondents violated both Sec-tion 8(a)(3) and (4) of the Act as alleged.CONCLUSIONS OF LAWIn light of our findings and in order to conformthereto, we hereby amend the "Conclusions of Law"as set out in the Trial Examiner's Decision as follows:a.Substitute the following as paragraph 3 of thesaid Conclusions of Law:By discharging Mrs. Judith Snyder because ofher union activities and because she gave a testi-rTaylorwas one of the three supervisors who had signed Snyder's termina-tion notice6We note, as did the Trial Examiner,that at the hearing Respondentsought to defend its termination of Snyder on grounds that it had economicreason to reduce its complement in December 1969, and that it selectedSnyderas one of the several employees to go because of an unsatisfactorywork performance and an excessive amount of absenteeism.Like the TrialExaminerand for thereasons he stated, as well as for the considerations wehave set outabove,we find Respondents'asserted reasons for its terminationaction tobe pretextuous SINCLAIR GLASS CO.monial affidavit to the Board, Respondents vio-lated Section 8(a)(3),(4), and (1) of the Act.b. Substitute the following for the Conclusions ofLaw marked subparagraphs (a) through (c) of para-graph 4 in the Trial Examiner's Decision, and deletesubparagraph (d):(a) Coercively interrogating Judith Snyder abouther union activities or those of other employeesor about the testimonial affidavit which she gaveto the Board under the Act.(b) Compensating employees who worked duringa union strike at wage rates higher than thosepaid for comparable work to employees who par-ticipated in the strike.(c)Telling employees that Respondents hadfailed to provide them with a Thanksgiving tur-key gift in 1969 because of their union activitiesand the filing of unfair labor practice chargeswith the Board.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board hereby orders that the Respondents, Sin-clairGlass Company, and Sinclair Glass Division,David B. Lilly Company, Inc., Hartford City, Indi-ana, their officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging employees or otherwise discrim-inating aginstany of them with respect to their hire ortenure of employment or any condition of employ-ment because of their activities on behalf of UnitedGlass and Ceramic Workers of North America, AFL-CIO, or any other labor organization, or because theyhave given the Board testimonial affidavits under theAct.(b) Coercively interrogating employees concerningtheir and other employees' union activities or abouttestimony which they give in any case before theBoard.(c)Compensating employees who work during alawful strike of the Union at a higher rate of pay thanthat paid for comparable work to employees who par-ticipated in the strike.(d) Telling employees that Respondent had failedto provide them with a Thanksgiving turkey gift in1969 because of their union activities and the filing ofunfair labor practice charges with the Board.(e) In any other manner interfering with, re-straining,or coercing employees in exercising rightsguaranteed to them by Section 7 of the Act.'3652. Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer Judith Snyder immediate and full rein-statementto her former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to her seniority or other rights and privilegespreviously enjoyed by her, and make her whole forany loss of pay she may have suffered, withinterestat the rate of 6 percent, by reason of Sinclair's dis-criminationagainsther, as provided in the sectionabove entitled "The Remedy."(b)Notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.(c) Forthwith pay to all former striking employeeswho receivedwageslower than those paid to nonstrik-ing employees for comparable work, a sum repre-senting the difference between the wages paid themand those paid nonstriking employees together withinterest at 6 percent per annum for the period de-scribed elsewhere in this Decision.(d) Preserve and, upon reasonable request, makeavailable to the Board or its agents, for examinationand copying, all payroll records and reports and allother records necessary to ascertain the amount, ifany, of backpay due under the terms of this Order.(e) Post at its plant at Hartford City, Indiana, cop-ies of the attached notice marked "Appendix."10 Cop-ies of said notice, on forms provided by the RegionalDirector for Region 25, after being duly signed byRespondents' authorized representative, shall be post-ed by them immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereaft-er, in conspicuous places, including all places wherenotices to employees are customarily posted.Reason-able steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 25, inwriting, within 20 days from the receipt of this Order,what steps Respondents have taken to comply here-with.9We grant General Counsel's request for a broad cease-and-desist orderas Respondents' conduct violatedfundamental employee rights guaranteedby the Act,and particularly the right to utilize the Board's processes.10 In the event thatthis Orderis enforced by a Judgment of the UnitedStates Court of Appeals, the wordsin the notice reading "Posted by Orderof theNational LaborRelations Board"shall be changed to read"PostedPursuant to a Judgmentof the UnitedStatesCourt of AppealsEnforcing anOrder of the National LaborRelations Board." 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentrefuse to becomeor remain,members ofthe above-named Union, or any otherlabor organization.DatedBy(Representative)(Title)We hereby notify our employees thatWE WILL NOT discharge employees or otherwisediscriminate against any of them in any mannerin respect to their hire or tenure of employmentor any term or condition of employment, becauseof their activities on behalf of United Glass andCeramic Workers of North America, AFL-CIO,or any other labor organization, or because theyhave given testimonial affidavits under the Na-tional Labor Relations Act.WE WILL NOT coercively ask you questionsabout your and other employees' union activitiesor about any evidence you may give in any mat-ter pending before the National Labor RelationsBoard.WE WILL NOT compensate nonstriking employ-ees at a higher rate of pay than that paid forcomparable work to employees who participatedin the strike.WE DID NOT abolish the 1969 Thanksgiving tur-key gift because of our employees' union activi-tiesor because of the filing of unfair laborpractice charges with the National Labor Rela-tions Board, and WE WILL NOT tell the employeesthat we did so for those reasons.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in exercis-ing rights guaranteed to them by Section 7 of theNational Labor Relations Act.WE WILL offer Judith Snyder immediate andfull reinstatement to her former job or, if thatjobno longer exists, to a substantially equivalentposition,without prejudice to her seniority orother rights and privileges previously enjoyed byher, and make her whole for any loss of pay shemay have suffered as a result of her discharge byus,with interest thereon at 6 percent.WE WILL reimburse all former striking employ-ees who received wages lower than those paid tononstriking employees for comparable work, asum representing the difference between the wag-es they received and those paid nonstriking em-ployees together with interest at 6 percent for aperiod commencing April 25, 1969, and endingwith the date our payment of higher wage ratesto former nonstriking employees ceased.All our employees are free to become, remain, orDatedBySINCLAIR GLASS COMPANY(Employer)SINCLAIR GLASS DIVISION,DAVID B. LILLY COMPANY, INC(Employer)(Representative)(Title)We will notify immediately the above-named individ-ual, if presently serving in the Armed Forces of theUnited States, of the right to full reinstatement, uponapplication after discharge from the Armed Forces, inaccordance with the Selective Service Act and theUniversal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 614 ISTA Center, 150 West MarketStreet, Indianapolis, Indiana 46204, Telephone 317-633-8921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: This isa consol-idated unfair labor practice case commenced pursuant toSection 10(b) of th& National Labor Relations Act, hereincalled the Act. 29 U.S.C. 160(b). It consistsof two caseswhich were consolidated for the purpose of trial. In Cases25-CA-3555 and 25-CA-3555-2, a charge was filed on Oc-tober 25, 1969, and December 29, 1969, respectively, byUnited Glass & Ceramic Workers of North America, AFL-CIO. Bothcharges nameSinclairGlass Company as theRespondent. At the trial Sinclair Glass Division, David B.Lilly Company, Inc., was addedas a Respondent.'On January 3, 1970, the General Counsel of the NationalLabor Relations Board, herein called the Board, throughthe Regional Director of Region 25 (Indianapolis,Indiana),consolidated said two cases and issued a consolidated com-plaint based on the two charges. On March 20, 1970, saidconsolidated complaint was amended. It was furtheramended at the hearing.1This nameappears ascorrected by stipulationof the parties at the hear-ing SINCLAIR GLASS CO.As amended, the consolidated complaint alleges in es-sence that Respondents have violated Section 8(a)(1), (3),and (4), and that such conduct affects commerce within themeaning of Section 2(6) and (7), of the Act. Respondents'answer, as amended, admits some facts but denies that theycommitted any unfair labor practices.Pursuant to due notice the consolidated case came on tobe heard, and was tried before me, at Hartford Cit. , Indi-ana, onMay 12, 1970. All parties were representedyat andparticipated in the hearing and had full opportunity to in-troduce evidence, examine and cross-examine witnesses, filebriefs, and argue orally. Briefs have been received from theGeneral Counsel and the Respondents.This case presents the issues of whether Respondent(1) Interrogated employees concerning (a) their own andother employees' union membership and activities, (b) otherconcerted activities, and (c) testimony which they gave inCase 25-CA-3555.(2) Threatened employees with reprisals for union activi-ties and if the charge was not withdrawn in Case 25-CA-3555, and abolished a Thanksgiving bonus in 1969.(3)Granted several employees a vacation with pay be-cause they worked during a strike conducted bUnitedGlass and Ceramic Workers, herein called the Union.(4) Discharged Jane Snyder for engaging in union activi-ties and giving testimony to a Board agent during the inves-tigation of Case 25-CA-3555.Upon the entire record in this case, and from my observa-tions of the witnesses, I make the following:FINDINGS OF FACTIAS TO JURISDICTIONRespondent Sinclair Glass Company, herein called Sin-clair, aWest Virginia corporation, is engaged at HartfordCity, Indiana, in manufacturing, selling, and distributingdecorated glassware and related products. During the yearpreceding January 30, 1970, it purchased, transferred, anddelivered to its plant goods and materials valued in excessof $50,000 which were transported thereto directly fromStates other than Indiana.On or about March 9, 1970, Sinclair Glass Division,David B. Lill y Company, Inc., herein called Lilly, pur-chased from Sinclair some of the assets, mcludinp name,goodwill, and physical assets, of Sinclair including Sinclair'sleasehold interest in its Hartford City plant.Since February 28, 1970, Sinclair has ceased to operatesaid Hartford City plant, and since on or about March 9,1970, Lilly has operated said plant. Lill y has been engagedat said plant in substantially the same business as Sinclair,and has employed substantially the same employees andsupervisors previously employed by Sinclair.Lilly is a Delaware corporation. During the year begin-ning March 9, 1970, it will purchase, transfer, and deliverto said plant goods and materials valued in excess of $50,000directly from points outside the State of Indiana; and will,during the same period, sell and ship finished products fromsaid plant valued in excess of $50,000 directly to pointsoutside the State of Indiana.The answer admits and I find, that Lilly is a successoremployer to Sinclair, and that Lilly will be responsible forremedying any unfair labor practices committed by Sinclairas set forth in the amended consolidated complaint. I findthat both Sinclair and Lilly are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, and that itwill effectuate the purposes of the Act to assert jurisdictionover them in this proceeding.IITHE LABOR ORGANIZATION INVOLVED367United Glass and Ceramic Workers of North America,AFL-CIO, the Charging Party herein,is a labor organiza-tion within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA.General Counsel's EvidenceF. R. Hodges, president of Sinclair, testifiedas a witnessfor the General Counsel. His testimony follows.Sinclair has two plants in Hartford City. Plant # 1 wasacquired in 1962 and Plant #2 in 1966. Employees in Plant# i are represented by American Flint Glass Workers Un-ion and those in Plant #2 by the Charging Party, hereincalled the Union. The Union and its Local 66 currently havea collective-bargaining contract with Sinclair. See G. C.Exh. 4.During the Union's strike conducted from July throughOctober 1968, employee Ruby Worthen continued to workfor Sinclair. After said strike, i.e., from October 1968 toOctober 1969, Worthen was compensated at the rate of$2.30 an hour when, in fact, the contract rate for such jobsat which she so worked was $2.05 an hour. Employees JoyceBaty Swimm and Marsha Coleman, who were hired duringsaid strike, were paid at the rate of $1.95 an hour when, infact, the contractrate was $1.90 an hour for theb theywere performing; i.e., silk screen printin . On the otherhand, employee Catherine Meachem,a silk screenprinter,who participatedin saidstrike, received the contract rate of$1.96 an hour for such work.Some timein about May 1969, the Union complained toHodges the fact that Ruby Worthen, Joyce Swimm, andMarsha Coleman were being compensated at a rate "overthe contract rate," and asked that those paid $1.90 for sim-ilarwork be raised to $1.95. Hodges declined this request.This subject was again brought up by the Union once ortwice, but withoutsuccess.In June 1969, Respondent Sinclair granted to employeesJudy Snyder, Robert Clark, Mae Decker, LoreneHummer,Glen Felver, Joyce Baty Swimm, Nellie Heath Brown, PattyEldridge, Clara Mays, and Irene Love, who were hired, orworked, or both, during the period of the above strike,vacations and vacation pay. None of them had worked a fullyear prior to receiving such vacation and vacation pay,although the pertinent collective-bargaining contract re-quired, as one condition precedent,at leastIthousandhours and 1 year's service with the Company to obtain suchbenefits. See article XII(A) of G. C.'s Exh. 4. However,every employee employed during both 1968 and 1969, andwho did not quit before June 1, 1969, received a vacationin 1969, including one striker. Nevertheless this last strikerwas an employee who, althoughnot meetingthe 1,000-hourrequirement, had been an employee for more than a year.In 1966, 1967, and 1968, the employees received a turkeyas a Thanksgiving gift, but they did not receive any gift atThanksgiving 1969.On December 12, 1969, Sinclair terminated the employ-ment of Judy Snyder for poor attendance and an unsatisfac-tory work record. Hodges played no part in the decision todischarge Snyder. However, at all times material the Com-pany issued no written warnings to any employees duringtheir employment.Judith Snyder also testified for the General Counsel. Asummary of her testimonyensues. She was hired by Sinclairin late September 1968, while the aforesaid strike was being 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDconducted. Her employment, in Plant #2 , was essentiallythat of a sand blaster. On December 12, 1969, she wasdischarged.In August 1969 Mrs. Snyderjoined Local 66 of the Unionand servedon its industrial relations committee.This com-mittee metwith management to discuss grievances and gen-eral dissatisfaction of^the employees. About some time inOctober 1969, she also became "grievance woman" for Lo-cal 66; i.e., she handled grievances for the employees.One of the matters discussed by the said committee withmanagementwas Ruby Worthen's being paid at a higherrate than other employees performing the same work. Laterthe Company agreed to reduce Worthen's hourly rate to thecontractratebeing received by employees doing the samework. Another grievance presented by the committee wasvigorously pushed bMrs. Snyder. See G. C. Exh. 5. Appar-ently this was the fast written grievance presented to theCompany. Generally Mrs. Snyder was the spokesman forthe Union atthese meetingswith management representa-tives.On December 3, 1969, Mrs. Snyder gave an affidavit tothe Board.About December 4 Supervisor Walt Harris askedher aboutit. She also"gave testimony to the National LaborRelations Board agent."A "couple of days" before saidDecember 3, Supervisor Walt Harris told Mrs. Snyder thatPresident Hodges of Sinclair was"dissatisfied about theemployees and the trouble that they werecausing as far asfollowing contract." Harris further told her that was one ofthe reasons why the employees "had not received a turkeyforThanksgiving,asusual."Another reason for thisomission,Harris told Mrs. Snyder, was "that Mr. Hodgeswas aggravated about the unfair labor practices and that[Snyder s] Local Union could buy [the employees] a turkeyif [they] wanted it."About December 4 Mrs. Snyder told Harris that she was"tiredof hearingevery one complain." Thereupon he sug-gested toher that she should try "to get off the [Unions]committee" so that she would not become the "fall guy forall of [the] complaints [of the employees]" Snyder reliedthat she "could more than likely leave the committee butshe "could not leave" the Union because a union shopclause in thecontract would cause her to be discharged.On December 11, 1969, Mrs. Snyder found attached toher timecard a dismissalnoticereading as follows(G. C.'s)Exh. 8):December 11, 1969DISMISSAL NOTICETO- JUDY SNYDEREFFECTIVE.DECEMBER 15, 1969REASON:WORK UNSATISFACTORYPOOR ATTENDANCE RECORDHerb TaylorWalt HamsJoe Benedictcc UnionHT/ckUpon receiving said notice Judy asked President Hodgeswhether he "knew anything about it." He replied in thenegative. Thereupon Judy asked him to "change it to alayoff." Hodges replied by asking her if she "had-given inyunfair labor practice testimony." She answered that she did.This caused him to ask her "what was in" such testimony.She then outlined what she had said in such testimony.Finally, Hodges told her to return to work the next day andthat he would get in touch with her after talking to HerbTaylor.The next day, December 12, Mrs. Snyder reported forwork. Herb Taylor arranged to talk to her at 3:30 p.m. inthe presence of her husband. However, Taylor spoke to herat about 2 p.m. instead. Taylor offered her thealternativeof changing thedismissalto a layoff or to continue as anemployee in the sandblastcages.After first asking why shehad not been warned that her attendance record and workwere unsatisfactory, Snyder elected "to leave the factoryunder a discharge,' and then departed.Although Mrs. Snyder was never warned about her workor her attendance record, the committee on which sheserved was notified by Vice President Herb Taylor about 3or 4 weeks before December 12, 1969, that he "was goingto write up warning letters to employees who missed morework than he thoughtnecessaryandthat, in fact, he hadwrote upp one for [her] but that [her] attendance had pickedup and he did not give it to [her]." Further, Snyder's sand-blasting work had been complimented by Plant # 1 Super-visors Sayers, Hess, and Saunders, for whom she performedthiswork. The work itself was done in Plant #2.Mrs. Snyder worked 35 hours a week, instead of 40, byobtaining special permission to do so from President Hodg-es.Hodges told her his permission was conditional upon theapproval of such working hours by Joseph Benedict, plantmanager of Plant #2. Snyder did obtain such approvalfrom Benedict, so that her hours werefrom 8a.m. to 3:30p.m. She thus was cleared to work 7, rather than 8, hoursa day. Some times she was absent from work because ofmedical problems of which SupervisorsHessand Sayerswere aware. But she always called the factory or caused itto be called whenever she was unable to go to work. On nooccasion was time off denied to her; and atno time was shewarned that she was taking off too many times.Employee Addie Irene Elwood also testified for the Gen-eralCounsel. A summary of her testimony follows. Addieis a member of the Union's industrialrelations committee,on which Judith Snyder also served.During October, November, and December, 1969, saidcommittee met with Sinclair's officials weekly. Mrs. Snyderattended most of thosemeetings,was the most active personthere on behalf of the Union, "always spoke out more sothan the rest" of the union members, and "was the mainspokesman for the Union at most of these meetings." Thiswas so notwithstanding that the president and vice presi-dent of the Union's Local 66 were present at suchmeetings.Mrs. Snyder also presented the first written grievance toSinclair. See G. C. Exh. 5. No written grievances had beenprocessed prior to this time.The General Counsel's final witness, employee WilliamLake, is president of Local 66 of the Union. As such, heattended meetings betweenmanagementand the Union'sindustrial relations committee in October, November, andDecember 1969. Lake substantially corroborated Addie El-wood that Mrs. Snyder was the `most active" and "mainspokesman" for the committee at such meetings, and thatMrs. Snyder presented the first written grievance ever filedwith the Company. See G. C. Exh. 5.Itwas stipulated by the parties that Mrs. Snyder wasabsent "approximately 43 days" in 59 weeks, and'7 days inthe 11-week period from September 27, 1969, to the date ofher discharge on December 12, 1969; Juanita Blair, 29 1/2days in 16 weeks between February 3 and May 18, 1968, and18 days in the 7-week period from November 16 to Decem-ber 27, 1968; Nellie Brown Heath, 22 days in the 43-weekperiod from September 28, 1968, to July 19, 1969, and 18days in the 28-week period from January 11 to July 19,1969; Joyce Bergdoll, 16 1/2 days for the 20-week period SINCLAIR GLASS CO.369from February 3 to June 15, 1968; Virginia Thomas, 22 daysfor the 34-week period from September 13, 1969, to May 2,1970; Sharon Pursley, 9 days for the 9-week period fromNovember 30, 1968, to February 1, 1969; Marsha Coleman,32 days for the 29-week period from October 12, 1968, toApril 28, 1969; Claudia Kingery, 12 days in the 22-weekperiod from November 4, 1968, to April 5, 1969; Ruth Mon-roe, 19 days in the 21-week period from February 10 to June29, 1968; and Joyce Baty Swimm, 19 days for the 32-weekperiod from March 1 to October 4, 1969. It was furtherstipulated that, except for Mrs. Snyder, none of said em-ployees was terminated for poor attendance or absenteeism,and that the total number of hours worked by some of saidemployees appears in Respondent's Exhibit 3.B.Respondent's EvidenceSinclair's President F. R. Hodges, testified in substancethat he gave Mrs. Snyder permission to work 7, rather than8, hours a day, provided that Plant Manager Joseph Bene-dict approved this arrangement. Further, Hodges deniedthat he asked Mrs. Snyder "about her activities in connec-tion with the filing of an unfair labor practice charge"; thathe ever warned her or in any way indicated to her that shewould be penalized because of her union activities; that hewas not aware of her membership in the Union; that, in-stead of a turkey at Thanksgiving time, 1969, each employeereceived a $10 deposit in a local bank at Christmas time,1969; that giving turkeys to employees in the past was "notregular in nature" but were "gratuities on the part of man-agement"; and that no antiunion animus was involved inthe decision to withhold turkeys as a gift in 1969.Herbert Taylor isSinclair'svice president. A conspectusof his testimony follows. On December 11, 1969, Taylor"caused a dismissalslip tobe issuedto Judy Snyder." Abouta week or 10 days before this Taylor examined her atten-dance and work record; and after discussing them with theplant superintendent "and the assistant," all three arrived atthe conclusion that she should be dismissed.This particular time was selected to dismiss Judy because"there was a general slowdown in the business of the Com-pany at that time and this was part of an overall reduction-in-force plan" which was adopted. Six other employees alsoreceived dismissal notices on December 11, 1969.In the past, Sinclair dismissed some employees for poorattendance or unauthorized time off. A list thereof appearsin Respondent'sExhibit 5. At one ofthe meetingswith theUnion s committee Taylor mentioned that Mrs. Snyder,.was about the first one to get a warning letter for herattendance." However, he also said he was not giving herthe warning letter because her attendance had improved.Since attendance had become a problem at the plant begin-ning in October 1969, Taylor had raised this issue at meet-ings withthe Union'scommittee,mentioningMrs. Snyder'sname "as a chief offender." Union Committee MembersBill Lake and Miss Elwood, "and the other members of theCommittee"agreedwith Taylor.In lateOctober or early November 1969, Taylor twicetold Mrs. Snyder "she had better be careful about her atten-dance, that we were paying more attention to it now, andit could possibly be justification for firing somebody." AndMrs. Snyder admitted at a hearing on her unemploymentcompensation claim, that Taylor had warned her about herattendance. In fact, Mrs. Snyder had the worst attendancerecord of any Sinclair employee in December 1969.Further, Taylor insisted that "basically" Mrs. Snyder wasterminated because of "her attendance and her workman-ship, poor workmanship." He also testified that a rule wasadopted in late 1969 whereby unauthorized absences wouldresult in a warning for "first offense," "three days off" for"second offense,"and "the third offense" is dismissal. By"unauthorized"he meant"for beingabsent without callingin."However,Mrs. Snyder did call-in on the days she wasabsent.Walter Harris is Sinclair's assistant plant manager atPlant 2.Among other things,he denies that he asked Mrs.Snyder what she said in a statement she gave to the Board.Rather,he merely replied to her, after she voluntarily men-tioned to him that she may have made an erroneous asser-tion as to her hourly rate in said statement,that"Well, if Iwas you,Iwould be sure,before I made such a statement."On another occasion Mrs. Snyder "brought up the matterabout her hearings and worried that she would be in sometrouble."Apparently she was referring to an affidavit givenby her to the Board.Harris "told her that if it was me thatIwould seriously be worried if I gave any wrong informa-tion."But at no time did Harris inquire of Mrs. Snyder asto the contents of said affidavit.Harris participated in the decision to terminate Mrs. Sny-der and corroborated Vice President Taylor's version of theevents prompting her discharge. In addition, Harris crit-icized Mrs.Snyder in late October or early November 1969,for taking too much time in "giving relief to the girls packingdishes on the lehr and packing off the other decoratinglehr." This action on his part occurred because Mrs. Snyder,after relieving said girls, "was taking additional breaks onher own."However,Mrs. Snyder`corrected" this uponbeing informed of her dereliction by Harris.At a meeting with the Union's industrial relations com-mittee in October or November 1969, Harris mentioned toMrs. Snyder that she had the worst attendance record ofanybody in the plant. But he did not indicate that she mightbe fired because of it.On another occasion he told her thatshe "had been missing a lot of work,"that "it was not a goodpolicy to miss this work," and that "it would do her nogood" to miss work so much.But he did not allude "totermination because of absenteeism."Once Mrs. Snyder asked Harris to be transferred off herjob of sandblasting cages.Replying,Harris denied this re-quest "because she was too good on this thing."Neverthe-lessHarris signedMrs. Snyder's dismissal notice whichstates,inter alia,that one ground for such action by Sinclairis "work unsatisfactory."See G. C. Exh. 8.Respondent's plant manager of Plant 2 is Joseph Bene-dict.In October 1969, he criticized Mrs. Snyder, for "onlyhaving three pieces of glass on the rotary furnace [when]... she was supposed to have four on." "This particularoperation is run one or two days a month." However, Mrs.Snyder thereafter ran four pursuant to his instructions. And"in October or the first part of September"1969, Benedictalso criticized Mrs. Snyder for using the wrong cartons "tostore cages in." But she did use the correct cartons afterbeing so directed by Benedict.C.Concluding Findingsand Discussion1.As to interrogationOn December 4, 1969, Supervisor Walt Harris inquired ofemployee Judith Snyder about an affidavit she gave to theBoard on the previous day. I credit Snyder's version of thisincident and, to the extent that the testimony of Harris is notconsonant therewith, I do not credit it. Patently such in-quiry is coercive, and I so find. Accordingly I find that suchinterrogation violates Section 8(a)(1) of the Act.AboutDecember 11, 1969, President Hodges of Sinclair 370DECISIONSOF NATIONALLABOR RELATIONS BOARDGlass asked Mrs. Snyder if she had given any"unfair laborpractice testimony"and, upon receiving an affirmative repp-Iy, sought to ascertain"what was in"such testimony. Onthis issue I credit Snyder and do not credit the denial byHodges of Snyder's account of this conversation.In discred-iting-Hodges I have not only relied on his demeanor on thewitness stand,but also have considered a statement he madein another connection while testifying for Respondent.Thus Hodges testified that he was unaware that Snyder wasa union member. Yet she served for at least 3 months on andwas a spokesman for a union committee which met withmanagement officials weekly(although Hodges was not oneof them)to discuss grievances.It is inconceivable thatknowledge of Snyder's role on this committee did not reachHodges.His denial of such knowledge has in part convincedme that I should not credit Hodges when his testimonyconflicts with that of the General Counsel's witnesses.Manifestly the foregoing two questions propounded byHodges to Snyder are coercive within the meaning of Sec-tion S(a)(1) of the Act,and I so find.2.As to abolishing the Thanksgiving bonus in 1969Admittedly Respondent (a) failed to furnish a+turkey toits employees at Thanksgiving time 1969, and (b) did notbargain with the Union before pursuing such a course. I findthat such turkey had been given often enough in the past tobecome a practice which by 1969 had ripened into a fringebenefit or an established condition of work. I expressly finditwas not a gift or gratuity by 1969.Since such turkeys had become a condition of employ-ment, they could not lawfully be discontinued unilaterallyby the employer, for the employer was under a statutoryobligation to bargain with the Union concerning anychange inconditionsof em to ment.Wald ManufacturingCompany, Inc. v. N.L.R.B.,426 F.2d 1328 (C.A. 6);May'sCalifornia,183 NLRB No. 47. SeeN.L.R.B. v. Katz, 369U.S. 736. It follows, and I find, that the failure to consultor bargain with the Union concerning the elimination of the1969 Thanksgiving turkey contravenes the Act.No contrary result is required because Sinclair gave eachemployee a $10 gift at Christmas rather than the omittedThanksgiving turkey. This is because I find that such a $10gift is a substitutefor the turkey and, as such, constitutes achange in the form of a condition of employment. It followsthat such change, being unilaterally consummated withoutprior consultation or bargaining with the Union, transgres-ses the Act.3.Granting preference to nonstriking employeesFrom July to October 1968, the Union struck Sinclair.During this strike employee Ruby Worthen continued towork for Sinclair. Although a general wage increase was notinaugurated following the stake, Worthen's pay was raisedin October 1968, from the contract rate of $2.05 an hour forherjob to $2.30 an hour. Nothing in the record suggests thatthis was a merit increase or that it was motivated by legit-imate reasons.Accordingly, I find that this was a preferencewhich encourages employees not to engage in a lawfulstrike, and which also discriminates against strikers. Undersuch circumstances I find that this action violates Section8(a)(1) ofthe Act. Cf.N.L.R.B. v. Fleetwood Trailer Compa-ny, Inc.,389 U.S. 375;N.L.R.B. v. Great Dane Trailers,388U.S. 26.The same considerations require a similar conclusion asto the rates of pay granted to Joyce Baty Swimm and Mar-sha Coleman, who were hiredas silk screenprinters duringthe above-mentioned strike at an hourly rate 5 cents abovethe contract rate for such printers.During a strike the sub-stantive provisions of a collective-bargaining contract arenot abrogated or suspended,so that its terms must be hon-ored to the extent that an employer continues operationsduring the strike.Hence Sinclair was obligated to honor thecontract'swage provisions while the strike continued unlessitwas necessary to increase the contract's rate of pay toattract new employees in order to maintain operations.But the record is barren of any evidence indicating thatnew employees could not be obtained during the strike ex-cept at wages above those designated in the contract. Evenif Sinclair was compelled to pay a higher rate to new em-ployees during the strike,Sinclair was under an obligationto raise the rates of other employees performing the samework,at least when requested to do so by the Union afterthe strike terminated.But Sinclair refused togrant suchraise to the other employees when so requested bythe Un-ion. Since no justification has been disclosed by the recordwarrantingsuch increase in the rates of pay of Swimm andColeman, find that paying them above the contract ratediscriminates against strikers.It follows,and I find, thatsuch conduct violates Section 8(a)(1) of the Act.In June 1969 Sinclair granted vacations and vacation payto 10 employees who were hired or worked during the strikementioned above.They are enumerated above under sec-tion III(A). Althoughthe collective-bargaining contract, inpertinent part,limited vacations to employees with not lessthan 1 year's service and "1000 hours in the year precedingJune 1st of that year,"none of such employees had workeda full year prior to June 1969.It is my opinion,and I find,that absent an explanation for granting such vacations,Sinclair's action in taking such a course presumptively con-travenesthe Act asa discrimination against lawful strikers.In this connection I expressly rule that the burden ofproving that such action transgresses the Act rests upon theGeneral Counsel,and that it does not shift to the Respon-dents. But when a set of facts points to the conclusion thatthe Act hasbeen violated, so thata primafacieorpresump-tive case flows therefrom, the burden rests upon Respon-dents to show that such conduct is justified as a legitimateexercise of managerial judgment.Such burden is not a bur-den of proof, for this remains with the General Counsel, butin effect is a burden calling for an explanation as to whysuch conduct is lawful under the Act.Since Sinclair'sgrant of such vacations presumptivelydiscriminates against employees engaged in a strike protect-ed by the Act,itbecomes incumbent at this point to exam-ine the explanations advanced by Sinclair to support saidaction as lawful.(a) Sinclair first insists"that everyemployee who hadbeen employed during 1968 and who remained on the pay-roll at the end of the qualifying period,June 1,1969, re-ceived a vacation in 1969." (See p.10 of its brief.)But theevidence is ambiguous as to whether such employees, whoadmittedly worked a full year, also worked less than 1,000hours in such period. Therefore I am unable to find thatsuch employees who worked for a full year put in less than1,000 hours during that time.It follows that Respondentshave failed to establish that striking employees working lessthan 1,000 hours in the applicable year received vacations.Hence I find that this explanation is inadequate toovercome the General Counsel'sprima faciecase that strik-ers suffered disparate treatment when vacations wereawarded to nonstrikers for the year ending June 1, 1969.(b) Then,again,Respondents insist that thedid notdiscriminate against strikers because "one employee whostruck and who also did not meet the one thousand(1,000) SINCLAIR GLASS CO.hour requirement" nevertheless received a vacation. See p.10 of their brief. However, this employee worked for a fullyear prior to June 1, 1969, so that, in effect, he met one ofthe two conditions required to enjoy a paid vacation. Butthe 10 nonstrikers mentioned above who received vacationsbeginning June 1, 1969, admittedly did not work a full yearpnor to said June 1, 1969. Hence the facts in this paragraphfail to establish a valid reason for granting vacations tononstrikers who worked less than a year before June 1, 1969,and I so find.Accordingly, I find that the grant of paid vacations to the10 nonstrikers involved constitutes a preference to nonstrik-ing employees forbidden by Section 8(a)(1) of the Act.4.The discharge of Judith SnyderOn the record unfolded in this case I am of the opinion,and find,thatMrs. Snyder was discharged for engaging inunion activities,and that the reason given to her for herdismissal is a pretext to disguise the actual reason therefor.The reason announced to her for her termination is"WORKUNSATISFACTORYPOORATTENDANCERECORD."See G.C. Exh.8.While this ultimate findingisderived from the entire record,italso flows from thefollowing subsidiary findin gs,which I hereby find as facts:(a)Mrs. Snyder engaged in union activity consisting ofservice on the Union s industrial relations committee andalso the preparation and presentation of grievances on be-half of employees in her capacity as a member of said com-mittee.Further,I find that Sinclair had knowledge of herunion activity because its supervisors not only met withsuch committee but often saw and heard Mrs. Snyder actingin the role of spokeswoman for said committee. 'Obviouslythe discharge of a leading union advocate is a most effectivemethod of undermining a union."N.L.R.B.v.LonghornTransfer Service,346 F.2d 1003,1006 (C.A. 5).(b) Sinclair committed other unfair labor practices asfound above.Thistends to disclose,and I find,antiunionhostility on the part of Sinclair.Of course,this alone isinsufficient to form the basis for a finding of a discriminato-discharge(N. L.R. B.v.Threads,Inc.,308 F.2d 1, 8 (C.A.44); J. P.Stevens & Co.,Inc.,181 NLRBNo. 97),but it is anelement which may be evaluated in ascertaining whether adischarge was motivated by antiunion sentiments.MaphisChapman Corp.v.N.L.R.B.,368 F.2d 298,304 (C.A. 4);N.L.R.B.v.Georgia Rug Mill,308 F.2d 89,91 (C.A. 5).(c)Mrs.Snyder was abruptly discharged without priorwarning.It is true that one of her supervisors,Taylor, toldher to pay more attention to her attendance because "wewere paying more attention to [attendance] now, and itcould possibly be justification for firing somebody." But Ido not construe this as a warning that Snyder had therebyexposed herself to discharge.Further,even if it qualifies asa warning,it came in late October or early November 1969;but from then until December 12, 1969,when she was dis-missed,Snyder's attendance cannot be characterized as un-satisfactory.Further,Supervisor Taylor considered an attendance re-cord bad only if an absence was unauthorized.But he con-ceded in his testimony that Mrs. Snyder's absences were allauthorized.In addition,Taylor notified the Union's industrial rela-tions committee that he intended to give Mrs.Snyder awarning letter for her poor attendance but had abandonedthe thought because her attendance had improved.This canhardly be called a warning.In fact,since it occurred 3 or 4weeks before her discharge it suggests that her attendancehad become satisfactory.371Also, Supervisor Hams adverted to Snyder's poor atten-dance record at a meeting of the Union's industrial relationscommittee.But at no time did he refer to the fact that shewas in danger of losing herjob therefor.Hence I find thatthis did not rise to the stature of a warning.Merely discuss-ing with an employee the desirability of improving his workhabits does not amount to a warning that he had renderedhimself subject to discharge because of such habits.There is also some evidence in the record that Mrs.Snyder'swork was criticized as unsatisfactory on a fewoccasions.Although I consider such dereliction as of minorsignificance,I nevertheless find that it constitutes cause fordischarge.This is because an employer may discharge anemployee for any cause whatsoever, no matter how trivialitmay be,so long as it is not discriminatory under the Act."Management can discharge for good cause,bad cause, orno cause at all without incurringliabilityunder the Act."N.L.R.B. v. McGahey,233 F.2d 406,413 (C.A. 5). But I findthat Sinclair overlooked or condoned these minor faults ofMrs. Snyder by continuingto employ her notwithstandingtheir occurrence.Electro-Netic Products Corporation,183NLRB No.59; 74 LRRM 1358. And I expressly find thatshe was never warned that such conduct rendered her liableto discharge.Since cause existed for her discharge,the fail-ure to discharge her therefor is material on the question ofwhether the discharge appreciably later for said cause isbased on such cause or is pretextual to cover up a dismissalfor union activity.Arkansas-Louisiana Gas Company,142NLRB 1083, 1085-1086.In this connection,I find that Sinclair had not adoptedbefore Snyder's discharge a specific system of discipline toguide employees in assessing their conduct against setstandards of work and behavior. Consequently the failureto warn Snyder gains significance when no such systemexists or has beenpromulgated to employees.Talon, Inc.,170 NLRB No. 42,Tn.1;E. Anthony Sons, Inc. v.N.L.R.B.,163 F.2d 22,26-27(C.A.D.C.);N.L.R.B.v.Melrose Co,351F.2d 693,699 (C.A. 8).(d) Snyder was precipitously discharged.In fact she wasnot even orally discharged;rather a note was left for herattached to her timecard.On the basis of my experience asa Trial Examiner,Iregard failure to notify an employeeorally of his discharge as material,but I attach no weightto this fact.However,"The abruptness of a dischargeand its timingare persuasive evidence as to motivation."N.L.R.B. v. MontgomeryWard & Co.,Inc.,247 F.2d 497, 502(C.A. 2), cert.denied 355 U.S.829:N.L.R.B. v. HawthornCompany,404 F.2d 1205,1210 (C.A.8):N.L.R.B. v. L. E.Farrell Co.,360 F.2d 205,208 (C.A. 2). The abruptness ofSnyder's discharge warrants the inference-and I draw it-that antiunion motives prompted such discharge. SeeElec-tro-Netic Products Corporation,83 NLRB No. 59.(e) Further,it is not essential that union activity be theonly ground responsible for Mrs.Snyder's discharge. "If thedischarge is because of union activity it is a violation of theAct even though a valid ground for dismissal might exist."N.L.R.B.v.Longhorn Transfer Service,Inc.,3462d 1003,1006 (C.A. 5);Betts BakingCo. v. N.L.R.B.,380 F.2d 199(C.A. 10). It is sufficient in finding Snyder's discharge to bediscriminatory that her union activity is a motivatingorsubstantial factor leading to her dismissal.N.L.R.B. v. Sym-ons Mfg Co.,328 F.2d 835,837 (C.A. 7). Accord:N. L. R. B.v.WhitinMachine Works,204 F.2d 883, 885 (C.A. 1). Iexpressly find that,regardless of whether other cause exist-ed for Snyder's discharge,union activity was a substantial-but not necessarily the only reason for her dismissal. Cf.N.L.R.B.v.Park Edge Sheridan Meats, Inc.,341 F.2d 725,728 (C.A. 2). 372DECISIONSOF NATIONALLABOR RELATIONS BOARD(f)Although not of overwhelming importance,it is rele-vant to note that although President Hodges testified, andSinclair's written notice asserted,that Mrs.Snyder was dis-charged,Respondents at the trial sought to show that Sny-der was laid off at a time when business was slow and thatshe was selected for layoff because of her poor record. Thisshift in the reason for Snyder's discharge has some proba-tive value in arriving at the conclusion that she was discrim-inatorildischarged.(g)Otheremployees who had poor attendance recordswere not discharged therefor.These employees are JuanitaBlair,Nellie Brown Heath,Joyce Bergdoll,Virginia Thom-as,Sharon Pursley,Marsha Coleman,ClaudiaKingery,Ruth Monroe, and Joyce Baty Swimm.It is true that theirbad records do not quite equal that of Mrs. Snyder.Never-theless I cannot ignore the probative value of the recorddisclosing that such employees were retained notwithstand-ing their unsatisfactory absenteeism.This is not conclusive,of course,but it is an element which has been considered indetermining the actual reason for Mrs. Snyder's discharge.(h) Finally,it should not be overlooked that "Direct evi-dence of a purpose to discriminate is rarely obtained, espe-cially as employers acquire some sophistication about therights of their employees under the Act;but such purposemay be established by circumstantial evidence."Corrie Cor-porationv.N.L.R.B.,375 F.2d 149, 152 (C.A. 4). Accord:Hartsell Mills v.N.LRB.,111 F.2d 291, 293 (C.A. 4);N. L.R.B. v. Melrose ProcessingCo.,351 F.2d 693, 698 (C.A. 8)."Nowadays it is usually a case of more subtlety."N.L.R.B.v.NeuhofBros.,375 F.2d 372, 374 (C.A. 5). Hence it is notsurprising for an employer to point to an employee'sminoror doubtful shortcomings in defending or seeking to upholda discharge prompted by antiunion animus.It is my opin-ion, and I find,that Snyder's poor attendance record wasseized upon to discharge her for being a vigorous memberof the Union's industrial relations committee.But I do notfind that she was discharged,in whole or inpart,for givingtestimony or an affidavit to the Board in another proceedingbefore it.IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThose activities of Sinclair set forth in section III, above,found to constitute unfair labor practices occurring in con-nection with the operations of Respondents described insection I,above,have a close,intimate,and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYAs Respondent Lilly is a successor to Sinclair, it will beliablewithSinclairto remedy the unfair labor practicesfound above.I shall recommend that Respondents ceaseand desist from said unfair labor practices and that theytake specific affirmative action, as set forth below, designedto effectuate the policies of the Act.In view of the finding that Judith Snyder was discriminat-ed against when she was discharged, it will berecommendedthat Respondents be ordered to offer her immediate and fullreinstatement to her former position or,if such is not availa-ble, one which is substantially equivalent thereto, withoutpre udice to her seniority and other rightsand privileges. Itwill further be recommended that Mrs. Snyder be madewhole for any loss of earnings suffered by reason of thediscrimination against her.In making Mrs. Snyder whole Respondents shall pay toher a sum of money equal to that which she would haveearned as wages from the date of her discharge to the dateof reinstatement or a proper offer of reinstatement, as thecase may be, less her net earnings during such period. Suchbackpay, if any, is to be computed on a quarterlybasis inthe manner formulated by F.W. Woolworth Company,90NLRB 289, with interest thereon at 6 percent calculated bythe method set forth inIsis Plumbing & Heating Co.,138NLRB 716. It will also be recommended that Respondentspreserve and make available to the Board or its agents, uponreasonable request, all pertinent records and data necessaryto aid in analyzing and determining whatever backpay maybe due. Finally, it will be recommended that Respondentspost appropriatenotices.The conduct of Sinclair in my opinion does not depict ageneral hostility to the Act. Accordingly, I find that an orderis sufficient which is limited to enjoining the unfair laborpractices found above and similar or like acts. Since theremedy adopted should becommensuratewith theinfrac-tions of law found herein,reliefmore extensive in scope isnot warranted.Upon the basis of the foregoing findings of facts and theentire records in this case,Imake the following:CONCLUSIONS OF LAW1.The Unionis a labor organization within the meaningof Section2(5) of the Act.2.Respondents are employers within the meaning of Sec-tion 2(2), and are engaged in commerce as defined in Sec-tion 2(6) and(7), of the Act.3.By discriminating in regard to the tenure of employ-ment of Judith Snyder,thereby discouraging membership inthe Union, a labor organization,Respondent Sinclair leasengaged in an unfair labor practice transgressing Section8(a)(3) and(1) of the Act.4.By engaging in the conduct set forth below in thisparagraph Respondent Sinclair has committed unfair laborpractices condemned by Section 8(a)(1) of the Act:(a) Coercivelyinterrogating Mrs. Snyder concerning herand other employees'union activities and her testimonywhich she gave in another case before the Board;(b)Compensating employees who were hired andworked,or continued to work, during the union strike at arate higher than that calledfor bythe collective-bargainingcontract applicable to the jobs performed by said employ-ees;(c)Granting to ineligible employees vacations with paybecause they continued to work,or were hired and worked,during the Union's strike;(d)Unilaterally abolishing the Thanksgiving turkey in1969.5.Theforegoing unfair laborpractices affect commercewithin the purview of Section2(6) and (7) of the Act.6.Respondent has not committed any other unfair laborpractices alleged in the complaint.[Recommended Order omitted from publication]